Citation Nr: 0328645	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for coronary 
artery disease, bilateral hearing loss, and tinnitus.  

In an August 2003 statement, the veteran raised the issue of 
entitlement to service connection for glaucoma.  This issue 
has not been adjudicated by the RO and is not currently 
before the Board.  It is referred to the RO for appropriate 
development.  

In October 2003, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his appeal on the Board's 
docket.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In order to satisfy the requirements of the VCAA, the Board 
notified the veteran and his representative, by letter issued 
in December 2002, of what information and medical or lay 
evidence, not previously submitted, was necessary to 
substantiate his claims and which evidence, if any, the 
veteran was expected to obtain and submit, and which evidence 
would be retrieved by VA.  See 38 C.F.R. § 19.9(a)(2)(ii) 
(2002).  A period of 30 days was allotted for receipt of such 
additional evidence.  Additionally, in June 2003, the Board 
initiated additional development in this claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  This regulation provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  

However, prior to the completion of this development, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii).  The Federal Circuit noted that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C.A. § 7104(a) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration; and 
38 C.F.R. § 19.9(a)(2)(ii) was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) 
because it afforded less than one year for the receipt of 
additional evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Consequently, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development must be 
conducted at the RO level.  Therefore, the case must be 
returned to the RO for completion of the development 
initiated in June 2003.  

Subsequent to certification of the appeal to the Board, 
additional evidence has been received into the record.  The 
RO has not had the opportunity to readjudicate the issues on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
as noted above, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit held that it denies an appellant a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  



Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Federal Circuit also invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
concluded that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

2.  The RO should contact the veteran in 
writing and ask him to complete a special 
National Archives form, Request for 
Information Needed to Reconstruct Medical 
Data (known as NA Form 13055).  If he 
provides a completed NA Form 13055, the 
form should be forwarded to the National 
Personnel Records Center (NPRC) so that 
it may search for alternative service 
medical records.  If no service records 
can be found, or if they have been 
destroyed, specific confirmation of that 
fact should be reported.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for coronary 
artery disease, bilateral hearing loss, 
and tinnitus since his discharge from 
service.  After securing the necessary 
release(s), the RO should obtain any 
records that are not already in the 
claims folder.  In particular, after 
obtaining the necessary authorization 
from the veteran, the RO should request 
records from Dr. Gordon, 400 Walbash, 
Akron, Ohio, 44313.  

4.  The RO should schedule the veteran 
for a VA audiology examination.  The 
claims folder should be sent to the 
examiner for review, and it should be 
noted that the veteran's DD Form 214 
indicates that he served as an Airplane 
Armorer during World War II.  Hence, 
exposure to noise may be conceded.  After 
a complete examination and a review of 
the folder, the examiner should respond 
to the following inquiries.  

a.  Does the veteran have bilateral 
hearing loss disability by VA standards 
and/or constant tinnitus?  

b.  Is it at least as likely as not that 
any currently diagnosed bilateral hearing 
loss and/or tinnitus is/are related to an 
injury or incident in the veteran's 
military service, including the noise 
exposure from his duties as an Airplane 
Armorer?  

5.  If any additional service medical 
records are obtained from the NPRC 
pursuant to NA Form 13055 and these 
records document treatment in service for 
hypertension or some other cardiovascular 
abnormality, the RO should schedule the 
veteran for a VA cardiology examination.  
The claims folder should be sent to the 
examiner for review.  After a thorough 
examination and a review of the claims 
file, the examiner should indicate for 
the record whether it is at least as 
likely as not that the veteran's 
currently diagnosed hypertension and 
heart disease began during his active 
military service or within one year of 
his discharge; or are otherwise related 
to his military service.  The examiner 
should provide a thorough explanation for 
any conclusions reached.  

6.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran as a result of actions taken 
herein, the claims for service connection 
for coronary artery disease, bilateral 
hearing loss and tinnitus should be re-
adjudicated.  If any of the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


